Williams, C. —
The controlling facts of this case are in every particular substantially the same as those involved in the case of The Schneider Granite Company v. Independent Breweries Company, decided by Division Two of this court, at the present term, and reported ante, p. 378. The conclusions reached in that case are controlling in this *383and for the reasons therein stated it is ordered that the judgment in the present case be reversed and the cause remanded.
Roy, C., concurs.
PER CURIAM. —
The foregoing opinion of Williams, C., is adopted as the opinion of the court.
All the judges concur.